Title: To Thomas Jefferson from John Glendy, 5 December 1801
From: Glendy, John
To: Jefferson, Thomas


          
            Sir
            Baltimore Decbr. 5th. 1801.
          
          I should deem myself lost to the best Emotions of the human heart, did I not seize with Avidity this flattering Opportunity of Addressing You, (thro’ the medium of a dignified Citizen Genl. S. Smith) and acknowledging the debt of gratitude I owe You—Debt, beyond expression to calculate—Gratitude, too ardent to be concealed.
          But I shall forbear to wound your refined Sensibility, either by venting the overflowings of a thankful heart, or yielding a Just tribute of praise to unexampled Merit.
          Your kind and benevolent Recommendation, has raised me very high indeed, in the scale of public estimation, and given to an obscure Individual, personal, moral, and political consequence in this City. Here am I, exhibiting a trial of skill in sound Divinity, pure Rhetoric, and natural Elocution.—It is true, I carried wh. me my Cloak and parchments; but they shall not be left behind like Paul’s at Troas—I wear my Cloak indeed, but neither to cover the defects of the Mind, or conceal the black traits of an ill heart—And tho’ my parchments have no claim to the impress of Infallibility, yet I trust, they are not wholly devoid of some Sentiment & expression “point blank to the heart.”
          
          Shall I render thanksgiving to Heaven, and congratulate You Sir, on the general peace of Europe? Humanity bids me rejoice, while my heart bleeds for my devoted Country—Ah poor Erin! ill-fated Hibernia! much I fear thy chains are rivetted forever—Yet my Soul triumps in the persuasion, that it will have direct tendency to tranquillize your Administration. Party-spirit begins already to hide its hateful Head; whilst Aristocracy blushes as ashamed of the light.
          Let them now felicitate each other on the issue of Billy Pitt’s struggle for true Religion, social Order, and good Government.
          You will have the goodness to pardon my boldness and Intrusion, in calling off for a fleeting instant your Attention from the momentous concerns of a Mighty Empire, over which, the smiling Providence of beneficent Heaven hath raised you to Rule in Wisdom & Equity.
          That you may long live the darling of the People, the father of your Country, the firm friend, and resistless Advocate of civil and Religious Liberty, is not only the devout wish of my heart, but a primary Object in my Morning and evening sacrifice to the great God.
          Believe me Sir with lively Gratitude and cordial Esteem, yours truly
          
            John Glendy
          
          
            N.B. I hope for the pleasure of seeing You on my return home.
          
        